DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1 and 20 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 28th, 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Michelle T. Kevern (Reg. No. 74,581) on August 3rd, 2021 (see interview summary PP# 20210803).

The application has been amended as follows:
	Claims 1 and 20 are amended (see attached claim listing).

Response to Arguments
Applicant’s arguments, (see remarks pages 7-9 of 9) filed July 28th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claim(s) 1-20 are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	BOUTROS et al. (US Pub. No.: 2018/0062914 A1): discloses:
	“... an instance of a set of service routers 206A-B executing on edge nodes 205A-B. FIG. 2 also illustrates a distributed router (DR) that spans edge nodes 205A-B and hypervisor 215. Hypervisor 215 also runs virtual machine 216 and terminates a tunnel at VTEP 202C. FIG. 2 also shows central controller 250 configuring a default route for DR 201 on hypervisor 215, and configures service routers 206A-B to use the anycast inner IP, MAC, and VTEP (outer) IP address. The DR, in some embodiments, spans managed forwarding elements (MFEs) that couple directly to VMs or other data compute nodes that are logically connected, directly or indirectly, to the logical router. The DR of some embodiments also spans the gateways to which the logical router is bound (e.g., edge nodes 205A-B). The DR is responsible for first-hop distributed routing between logical switches and/or other logical routers that are logically connected to the logical router. The SRs of some embodiments are responsible for delivering services that are not implemented in a distributed fashion (e.g., some stateful services)....” [See BOUTROS, fig. 2; pg. 2; ¶22 lines 1-20].


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469 

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469